Case 2:19-cv-10644-JLS-E Documentp Filed 05/05/20 Page iofi Page ID#:8

JS-6

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

CASE NUMBER:
MICHAEL COURTS,
. 2:19-cv-10644-JLS(E)
Plaintiff,
V.
ORDER DENYING REQUEST TO PROCEED
COUNTY JAIL TERMINAL ANNEX, WITHOUT PREPAYMENT
OF FILING FEES
Defendant(s). AND CLOSING CASE

 

On January 2,2020 __, the Court DENIED plaintiff's request to file the action without prepayment of
the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.

Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without

Prepayment of Filing Fees is DENIED and the case is closed.

IT IS ORDERED.

 

DATED: 05/05/2020

 

United States District Judge

Presented by:

/s/ Charles F. Eick
United States Magistrate Judge

 

 

IFP-9 (04/15) ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
